Exhibit 21.1 LISTING OF SUBSIDIARIES OF GENERAC HOLDINGS INC. Subsidiaries of the Registrant State or Other Jurisdiction of Incorporation Generac Power Systems, Inc. Wisconsin, U.S Generac Mobile Products, LLC Wisconsin, U.S Warehouse Development Group LLC Wisconsin, U.S. Generac Acquisition Corp. Delaware, U.S MAC, Inc. Delaware, U.S CHP Holdings, Inc. Delaware, U.S. Country Home Products, Inc. Delaware, U.S. Powermate, LLC Delaware, U.S MAC Holdings, LLC North Dakota, U.S Route 22A & 1 Main LLC Vermont, U.S. PR-NA Industries Inc. Georgia, U.S. Motortech Americas LLC Louisiana, U.S. Generac Holdings UK Ltd United Kingdom Generac Global UK Limited United Kingdom Ottomotores Nominees Ltd. United Kingdom Generac Mobile Products UK Ltd. United Kingdom Pramac UK Limited United Kingdom Pramac Racing Limited United Kingdom Ottomotores S.A de C.V. Mexico Ottomotores Comercializadora S.A. de C.V. Mexico Generac Brasil Ltda Brazil Pramac Brasil Equipamentos Ltda Brazil Generac Mobile Products S.r.l Italy Generac Holdings Italy S.r.l. Italy PR Industrial S.r.l. Italy Pramac France SAS France Services & Gestion France Sarl France Pramac GmbH Germany Motortech GmbH Germany Pramac Iberica S.A.U. Spain Pramac Sp. Z.o.o. Poland Motortech Polska Sp. Z.o.o. Poland Pramac Caribe Srl Dominican Republic Pramac Asia PTE Ltd Singapore Pramac Fu Lee Foshan Power Equipment Ltd China Lifter China Ltd Company China Motortech Shanghai Co., Ltd. China SC Pramac Generators S.r.l. Romania Pramac RUS Ltd Russia PR Middle East Fze UAE
